     Case 6:19-cv-01301-JWB-JPO Document 1 Filed 11/12/19 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS

UNITED STATES OF        AMERICA,                 )
                                                 )
                       Plaintitl,                )
                                                 )
                                                 )      Case   No.   19- 01301
                                                 )
$r26,870.00 rN UNTTED     STATES                 )
CURRENCY, More or       less,                    1
                                                 )
                       Defendant.                )



                         COMPLAINT FOR FORFEITURE IN REM

       Plaintifi United States of America, by and through its attorneys, Stephen R. McAllister.

United States Attolney forthe District of Kansas, and Colin Wood, Special Assistant United States

Attorney, brings this complaint and alleges as fbllows in accordance with Supplemental Rule G(2)

ofthe Federal Rules of Civil Procedure:

                                    NATVRE OF THE ACTION

       l.      This is an action to foffeit and condemn to the use and benefit ofthe United States

of America the following property: $126,870.00 in U.S. Currency, more or less (hereinafter

"defendant property"), for violations   of2l   U.S.C. S 841.

                                    THE DEFBNDANT IN REM

       2.      The defendant propefty consists of: $126,870.00 in United States currency. more

or less, that rvas seized by the Kansas Highway Patrol on or about August 20, 20l9 during   a


traffic investigation ofa 2019 Dodge Durango driven by Stephen Day on l-70 near milepost 182
      Case 6:19-cv-01301-JWB-JPO Document 1 Filed 11/12/19 Page 2 of 6




 in Russell County, in the District of Kansas. The currency is currently in the custody ofthe

 United States Marshal Service.

                                  JURISDICTION AND VENUE

        3.       Plaintiffbrings this action in rem in its own right to forfeit and condemn the

 defendant   pfoperty. This Court hasjurisdiction over   an action commenced by the United States

 under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

        4.       This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

 1355(b). Upon filing this complaint, the plaintiffrequests that the Court issue an arrest warrant

 in rem pLtrsuant to Supplemental Rule G(3Xb), which the plaintiff will execute upon rhe property

 pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3Xc).

        5.       Venue is proper in this district pursuant to 28 U.S.C. S 1355(bXl), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the delendant prope(y is located in this district.

                                   BASrS FOR FORFEITURE

        6.      The defendant property is subjecr to forfeiture pursuant to   2l   U.S.C. g SSI(a)(6)

because it constitutes I ) money, negotiable instruments, securities and other things of value

furnished or intended to be furnished in exchange for a controlled substance in violation ofthe

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation ofthe

Controlled Substances Act.

        7.      Supplemental Rule G(2)(f) requires this complaint to stare suI/iciently detailed

.facts to support a reasonable beliefthat the government u,ill be able to meet it,t burden   ofproof
        Case 6:19-cv-01301-JWB-JPO Document 1 Filed 11/12/19 Page 3 of 6




at   lfial.   Sucll facts and circumstances supporting the seizure and forfeiture ofthe defendant

property are contained in Exhibit A which is attached hereto and incorporated bv reference.

                                        CLAIM FOR RELIEF

         WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and for such other and further reliefas this Court deems proper and

just.

         The United States hereby requests that trial ofthe above entitled matter be held in the

Citv of Wichita. Kansas.

                                                        Respectfully submitted,

                                                        STEPH            CALLISTER



                                                        coLIN D. WOOD, #t9800
                                                        Special Assistant United States Attorney
                                                         1200 Epic Center, 301 N. Main
                                                        Wichita, Kansas 67202
                                                        (3t6) 269-6481
                                                        Fax (316)269-6484
     Case 6:19-cv-01301-JWB-JPO Document 1 Filed 11/12/19 Page 4 of 6




                                         DECLARATION

       I, Scott Proffitt, Task Force Officer with the Drug Enforcement Administration in the

District of Kansas.

       I have read the contents ofthe foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are true to the best   ofmy knowledge   and belief.

       I declare under penalty ofpedury that the foregoing is true and correct.

       Executed o"    tr,i.2{*ob   o1   &h$tf           ,   zon.



                                                      TFO Scott Pioffitt
     Case 6:19-cv-01301-JWB-JPO Document 1 Filed 11/12/19 Page 5 of 6




                                         AFFIDAVIT
I, Scon Proffitt, being first duly sworn, depose and stare:

l.    Your Affiant has been errployed as a Kansas Highway Patrol (KHP) Trooper for
      approximately fifteen ( | 5) years and has been cross-designated as a DEA Task Force
      Officer lbr approximately six (6) years. My duties include investigation of violations of
      the Controlled Substance Act, Title 2l ofthe United States Code and the forfeitures
      thereto.

2.    The information contained in this aflidavit is known to your Affiant through personal
      direct knorvledge, and /or through a revierv ofofficial reports prepared by other lau'
      enforcenrent personnel. This affidavit is submitted in suppolt of a lorfeiture proceeding.

3.    On August 20,2019,I(llP Trooper James Mccord stopped fbr a traffic violation a rented
      2019 Dodge Durango on I-70 near milepost 182 in Russell County, in the District of
      Kansas. The vehicle was driven by Stephen DAY and his passenger was Alejandro
      ANTON, both of Lexington, Kentucky. The vehicle was renred on August | 9. 20 l9 in
      Lexington and was due back to Lexington on ALlgust 22,2019.

4.    During the event, the vehicle was searched. Troopers found $ | 26,870.00 in U.S.
      currency inside ofthree vacuum-sealed plastic bags hidden in the engine compartment in
      a manufacturins void.


5.    ANTON and DAY both denied any owrrership or l<rrowledge of the cLrrrency.

6.    ANTON, DAY, and later by phone ANTON'S girlfriend, all had conflicting travel plans
      rvith Colorado, South Dakota and Las Vegas as destinations. When asked, DAY did not
      know his Dassenser's Iast name.

7.    Later at another location, a trained and certified KHP dlug l(-9 alened to the odor   ofa
      controlled substance coming from the currency.

      Based on the information set out above,
                                          Affiant has probable cause to believe that the
$126,870.00 seized by the KHP constitutes money or other things ofvalue furnished or
intended to be furnished in exchange for a contfolled substances, or proceeds traceable to
such an exchange. or was used or intended to be used to f'acilitate one or more violations of
Title 21, U.S.C. $ 84let.seq. Accordingly, the $126,870.00 is subject to loffeitLrre pursuant
toTitle2l, U.S.C. $$ 853 and 881.
Case 6:19-cv-01301-JWB-JPO Document 1 Filed 11/12/19 Page 6 of 6




                                             Drug Enforcement Administration

 Sworn to and subscribed before me this"?Yltay ofOctober 2019.




SEAL
                                       DA\AN M. VONLINTEL
                                         Notary Pubtic - State of lGnsas
                                     lryAppl. Expires Oct. 22, 2020
